Citation Nr: 1609576	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-47 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from June 1983 to May 1986, with subsequent reserve service until June 1989 (he did not complete any active duty, inactive duty for training, or active duty for training during reserve service).  

These matters come before the Board come before the Board of Veterans' Appeals (Board) on appeal from October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The claim was remanded in July 2014 for evidentiary development which has been completed.  The Veteran had initially requested a hearing before a Veterans Law Judge; however, in June 2014, he withdrew this request.  The claim is ripe for appellate review.  


FINDINGS OF FACT

1.  The Veteran experiences obstructive sleep apnea.  

2.  While the Veteran has alleged that he began to have sleep difficulties in service, he has attributed the source of such difficulties to his participation in events which are not consistent with the type of service rendered; his testimony on in-service symptomatology cannot be considered as credible.  

3.  The Veteran was diagnosed with sleep apnea many years after service and there is no competent and credible evidence of a potential onset of symptoms until well after service discharge.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea (OSA) have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA provides for an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 3.156(a), 3.159, 3.326(a) (2015).

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification of all five elements of a service connection claim.  Those five elements include (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  This notice must also inform the Veteran on how VA determines that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted.  Id.  In this case, the Veteran was informed about the information and evidence not of record that is necessary to substantiate his claim for service connection in March and April 2008 VA letters.  In addition, the Veteran received notice regarding the evidence and information needed to establish a disability rating and effective dates, as outlined in Dingess-Hartman.  

It is pertinent to note that the Veteran is represented by the Disabled American Veterans and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim for entitlement to service connection for sleep apnea, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records.  The Veteran was not afforded a comprehensive VA examination to address his contentions, as, for reasons discussed in detail below, there is no credible evidence of there even being a potential for in-service onset of current sleep apnea.  There is no indication of any additional relevant evidence that has not been obtained, and there is no duty to provide an examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2015).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disorders will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 3.307, 3.309.  Additionally, for those disorders listed as "chronic" in 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) allows for a Veteran to establish service connection based on a continuity of symptomatology.  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (overruling Savage v. Gober, 10 Vet. App. 488 (1997)).  OSA is not such a disorder, and thus, for service connection to be granted, the Veteran would need to establish a causal relationship between such a current sleep disorder and his active service.  

Also, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Analysis

The Veteran currently experiences obstructive sleep apnea (OSA), and this has been confirmed by VA sleep study dated in 2006.  Other clinical records indicate that he has, off and on, required the usage of continuous positive airway pressure (CPAP) therapy at night to treat his condition.  The Veteran asserts that his OSA is causally related to service.  

The service treatment records do not document any abnormality with the Veteran's sleep patterns.  He was not diagnosed with OSA in service, and he had no complaints of headache or daytime sleepiness which could otherwise be, at least potentially, deemed to be related to sleep disturbances.  There is a single episode of headache noted in service, but the treating Army medic related this to overexertion during physical training, and upon consultation with the Army physician, a diagnosis of muscle strain was given.  There is no indication that he was given respiratory therapy (CPAP, etc.) at any time during his active service or until many years thereafter.  

There is very little of record, even in the Veteran's own lay assertions regarding his symptoms, which is useful to even potentially suggest that OSA had causal origins in service.  In a 2006 VA clinical record, the Veteran did make mention of having sleep difficulties of some sort since the time proximate to his discharge.  He did not attribute the sleeping issues to breathing difficulties, however.  Rather, the Veteran asserted that he was engaged in some sort of high-level consulting for government figures in the years prior to and after his service separation.  He has, variously, alleged to have been a prominent consultant to several Presidents with respect to foreign policy decisions, to include the invasion of Panama and Operation Desert Storm.  Even if these specific allegations are substantiated; they occurred after his separation from active duty.  Taking his allegations in a light most favorable to him, the Veteran seems to allege that he was involved in classified operations, both in Germany and abroad, which involved high profile figures and, purportedly, anti-espionage efforts.  

The service personnel records demonstrate that the Veteran was a military police soldier who was promoted to junior noncommissioned officer rank.  He served his nation honorably and had duty abroad in Germany during peacetime.  The DD Form 214 does not reflect award of any combat decorations and the other personnel records do not show his assignment to a military intelligence unit or other diplomatic posting which might lend credence to his claims.  Despite this, the Veteran has submitted hundreds of pages of self-authored documents which purport to show his relationship, in service and after, with high profile figures in the national leadership structure.  As noted, he maintains that the stresses associated with his military assignment and after caused him to have issues with his sleep patterns.  

A Veteran, generally, may competently report on that which comes to him through his senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While he is not competent to report on something "complex" in nature such as the diagnosis and etiology of sleep apnea (which requires specialized knowledge beyond that held by a lay person), he can report on symptoms such as snoring or difficulty sleeping.  Id.  

To that extent, that the Veteran reported feeling sleepy in service is, at least on the surface, something on which he, as a layperson, may competently address.  However, the Board also has a duty to ascertain the credibility of testimony put before it.  ).  Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness) (emphasis added).  

The Veteran has submitted numerous statements, both to the RO and to VA providers, in which he reported his desire to obtain service connection for the purposes of aiding his search for federal employment.  This, being evidence of clear self-interest, does weigh against the merits of his claim.  Further, his assertions as to the type of service he rendered (as well as his purported post-military exploits as a counselor to several American Presidents) are highly inconsistent with his demonstrated actual service as an enlisted military policeman who performed three years of active service and then obtained a junior noncommissioned officer positon.  It is noted that VA treatment records do contain diagnoses of psychotic disorder with a potential history of schizophrenia.  These records note the nature of the Veteran's statements as grandiose and delusional, which, at least potentially, suggests that the Veteran's reports of his duties are products of his illness as opposed to any genuine desire to not be forthright in his claim.  At the very least, this VA clinical evidence weighs strongly against a finding of the Veteran being a credible historian with respect to his reports of military service.  

At any rate, the Board does not consider the Veteran's submissions of the circumstances of his service, to include any purported sleepiness or overtiredness associated with alleged stressful duties, to be credible.  It is noted that the Veteran has also alleged that his sleep issues are potentially related to his psychiatric disorder, which he has attempted to have service-connected.  The Board, in a July 2014 decision, denied service connection for any acquired psychiatric disorder, and this denial was upheld by the United States Court of Appeals for Veterans Claims.  There is no indication that the Veteran forwarded an appeal to the United States Court of Appeals for the Federal Circuit with respect to that issue, and thus, irrespective as to if sleep disability stems from a psychiatric disorder, as such a disability is not subject to service connection, a grant of service connection for a sleep disorder cannot be awarded on a secondary basis.  

Ultimately, the Board does not find the Veteran believable with respect to his assertions about in-service and post-service sleep difficulties as being associated with stresses associated with his military service.    

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In the present case regarding sleep apnea, the Veteran was not afforded a VA examination to determine etiology.  The Veteran does have a diagnosis of sleep apnea; however, his vague complaints of in-service difficulties, which he relates to alleged events of service that are not consistent with the actual type of service rendered, are not, for reasons discussed, considered credible.  Thus, there is no evidence of record, and no credible argument forwarded by the Veteran, which would, even potentially, suggest in-service symptoms of sleep apnea or, alternatively, of any incident or event of service which could later be deemed causally related to current sleep apnea.  As this is the case, there is no duty to provide the Veteran with a VA examination for his OSA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given this, the claim for service connection must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea (OSA) is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


